Exhibit 10.1

 

Loan No. 0309136049

 

FIRST AMENDMENT TO BUSINESS LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO BUSINESS LOAN AGREEMENT (this “First Amendment”) is made
as of September 3, 2014 (“Effective Date”), by and between NV5 HOLDINGS, INC., a
Delaware corporation (“Borrower”), and WESTERN ALLIANCE BANK, an Arizona
corporation (“Lender”), who agree as follows:

 

1.     This First Amendment is executed in contemplation of the following facts
and circumstances:

 

(a)     Pursuant to the provisions and conditions of that certain Business Loan
Agreement, dated January 31, 2014, Lender previously made a loan to Borrower in
the maximum principal amount of EIGHT MILLION AND NO/100 DOLLARS ($8,000,000.00)
(“Original Loan Agreement”). Capitalized terms utilized in this First Amendment
that are not defined herein shall have the meanings ascribed thereto in the
Original Loan Agreement.

 

(b)     Borrower and Lender desire to amend and modify the Original Loan
Agreement, pursuant to this First Amendment.

 

(c)     Concurrently with the execution of this First Amendment, Lender and
Borrower are entering into that certain First Amendment to Promissory Note of
even date herewith (the “Note Amendment”).

 

(d)     It is the intent of the parties, by executing this First Amendment, to
amend and modify the Original Loan Agreement, as herein provided. For purposes
hereof, the term “Business Loan Agreement” shall hereafter be deemed to mean and
refer to the Original Loan Agreement as amended by this First Amendment, as the
same may from time to time be further supplemented, amended or modified.

 

(e)     Borrower and Lender also intend that, except as expressly amended or
modified by the provisions and conditions of this First Amendment and the Note
Amendment, the Original Loan Agreement and the other Loan Documents shall and
will remain in full force and effect.

 

2.     The definitions set forth in Section 1 of the Original Loan Agreement are
hereby amended, modified and supplemented as follows:

 

(a)     The term “Amendment Documents” shall mean this First Amendment; that
certain First Amendment to Promissory Note; that certain First Amendment to and
Reaffirmation of Guaranty and Indemnity Agreement (NV5 Global, Inc.); that
certain First Amendment to and Reaffirmation of Guaranty and Indemnity Agreement
(NV5, Inc.); that certain Agreement Regarding Termination of Guaranty (Dickerson
Wright) ; that certain Security Agreement (AK Environmental, LLC); that certain
Perfection Certificate (AK Environmental, LLC); that certain Guaranty (AK
Environmental, LLC); that certain Indemnity Agreement (AK Environmental, LLC);
that certain Incumbency Certificate (AK Environmental, LLC); that certain UCC-1
Financing Statement (AK Environmental, LLC); that certain Written Consent
(Borrower); that certain Written Consent (NV5 Global, Inc.); that certain
Written Consent (NV5, Inc.); that certain Written Consent (AK Environmental,
LLC); and any and all other documents evidencing or securing the Loan or
executed in connection therewith, all dated as of September 3, 2014, and any
amendments, modifications, renewals and(or) extensions thereof.”

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The definition of “Guarantor” in the Original Loan Agreement is hereby
amended and modified to mean: “Jointly and severally, the following: (i) NV5
Global, Inc., a Delaware corporation (formerly known as NV5, Inc., a Delaware
corporation); (ii) NV5, Inc., a California corporation (formerly known as Nolte
Associates, Inc., a California corporation); and (iii) AK Environmental, LLC, a
North Carolina limited liability company.”

 

(c)     The definition of “Guaranty Documents” in the Original Loan Agreement is
hereby amended and modified to mean: “(i) that certain Guaranty executed by NV5
Global, Inc., a Delaware corporation (formerly known as NV5, Inc., a Delaware
corporation), (ii) that certain Guaranty executed by NV5, Inc., a California
corporation (formerly known as Nolte Associates, Inc., a California
corporation), (iii) that certain Indemnity Agreement executed by NV5 Global,
Inc., a Delaware corporation (formerly known as NV5, Inc., a Delaware
corporation), and (iv) that certain Indemnity Agreement executed by NV5, Inc., a
California corporation (formerly known as Nolte Associates, Inc., a California
corporation), all dated as of even date herewith, in favor of Lender, as each of
the foregoing may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

(d)     The definition of “Note” in the Original Loan Agreement is hereby
amended and modified to mean: “That certain Promissory Note, dated January 31,
2014, as amended by that certain First Amendment to Promissory Note, dated
September 3, 2014, in the maximum principal amount of EIGHT MILLION AND NO/100
DOLLARS ($8,000,000.00), made by Borrower to the order of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.”

 

3.     Paragraph 9.2 of the Original Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

“9.2     Debt to Tangible Net Worth Ratio. At all times during the term of the
Note, Borrower covenants that it shall maintain a maximum Debt to Tangible Net
Worth Ratio equal to 3.00:1.00 as of December 31, 2014 and for each annual
period ending on the last day of each fiscal year thereafter, as determined by
Lender in its sole and absolute discretion.”

 

4.     Paragraph 9.3 of the Original Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

“9.3     Minimum Tangible Net Worth. At all times during the term of the Note,
Borrower covenants that it shall maintain a minimum Tangible Net Worth of
$12,000,000.00 as of December 31, 2014 and $20,000,000.00 as of the last day of
each fiscal year thereafter, as determined by Lender in its sole and absolute
discretion”

 

 
2 

--------------------------------------------------------------------------------

 

 

5.     Paragraph 10.3(h) of the Original Loan Agreement is hereby deleted in its
entirety.

 

6.     The parties acknowledge that by entering into this First Amendment and
the Note Amendment, Lender has not, except as set forth in this First Amendment
and the Note Amendment, in any way waived or modified any rights, powers,
privileges or remedies it may have at law or in equity under and with respect to
the Loan Documents, including, without limitation, any rights or remedies
conferred on Lender by reason of any Event of Default under any of the Loan
Documents. Lender may exercise any right or remedy available to Lender pursuant
to the Loan Documents or by applicable laws or in equity, and nothing herein
shall operate to restrict, inhibit or prohibit Lender from exercising any such
right or remedy.

 

7.     Except as expressly amended or modified by the provisions and conditions
of this First Amendment, the Note Amendment and the Amendment Documents, no
other modifications are being made to the Loan Documents and all provisions of
the Loan Documents not modified hereby, by the Note Amendment or by any of the
Amendment Documents shall remain in full force and effect. Borrower acknowledges
that the Loan Documents (as they presently exist and as amended pursuant to this
First Amendment, the Note Amendment and the Amendment Documents, once effective)
are legal, valid and binding obligations of Borrower enforceable by Lender
against Borrower and Guarantor in accordance with their respective provisions
and conditions, except to the extent enforceability may be limited by
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally.

 

8.     The Loan Documents, the Note Amendment, this First Amendment and the
Amendment Documents to which Borrower is a party, collectively constitute the
entire understanding between Lender and Borrower as to the matters contemplated
therein and may not be modified, amended or terminated except by written
agreement signed by the party to be charged.

 

9.     In the event of any invalidity or unenforceability of any provision of
this First Amendment, the remainder of this First Amendment shall remain in full
force and effect.

 

10.     This First Amendment may be signed in counterparts, which together shall
constitute the agreement of the parties when each party has signed a
counterpart.

 

[The remainder of this page intentionally left blank]

 

 
3 

--------------------------------------------------------------------------------

 

 

11.     Borrower acknowledges and represents that, to the best of its knowledge,
as of the date hereof: (a) there exists no breach, default or event or condition
which, with the giving of notice or the passage of time or both, would
constitute a breach or default under the Loan Documents; and (b) there are no
existing charges, liens, claims, defenses or offsets against any monies due or
to become due under the Loan Documents.

 

BORROWER:

 

NV5 HOLDINGS, INC.,
a Delaware corporation

 

By:

/s/ Dickerson Wright

   

Dickerson Wright, Chief Executive Officer

     

LENDER:

 

WESTERN ALLIANCE BANK,
an Arizona corporation

 

By:

/s/ Teofla Rich

 

Name:

Teofla Rich

 

Its:

Senior Vice President

 

 

 

4